Citation Nr: 1205481	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for multiple sclerosis, including as due to herbicide exposure.

This matter was previously before the Board.  In November 2009 and again in October 2010, the Board remanded the multiple sclerosis claim for further development, including a VA examination.  As will be discussed herein, the RO/AMC obtained the development directed by the Board, including an adequate VA examination.

In an April 2007 statement, the Veteran withdrew his request for a hearing before a member of the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's multiple sclerosis first manifested after more than seven years following his discharge from active service and is not related to any aspect of service, including herbicide exposure. 


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active military service nor is multiple sclerosis presumed to have been so incurred or aggravated as a result of herbicide exposure. 38 U.S.C.A. §§ 101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.   

The RO informed the Veteran of what evidence would substantiate the claim through VCAA notice correspondence dated from May and July 2004.  The March 2005 Statement of the Case (SOC) explained the general criteria to establish a claim for entitlement to service connection. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. Any timing error in regards to these notices was cured by the subsequent readjudication of the claim.  The most recent readjudication occurred in the December 2011 supplemental statement of the case.

With respect to the Dingess requirements, the RO provided the Veteran with notice in March 2006 of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue.  Again, any timing error in regards to the notice was cured by the readjudication of the claim with the December 2011 supplemental statement of the case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, in a September 2004 memorandum, the RO found that the Veteran's service treatment records were unavailable.  The RO, through the November 2004 rating decision, informed the Veteran that those records were unavailable. The Veteran, however, has not indicated or claimed that his multiple sclerosis developed in service.  Indeed, the Veteran was not diagnosed with the disorder for several decades following his discharge and has not reported that he had symptoms of the disorder until decades after his discharge from service.  As such, the Veteran is not prejudiced by the lack of these records.  VA has associated with the claims folder the Veteran's pertinent VA medical records and private medical records that the Veteran requested VA attempt to obtain.  The Veteran has not indicated that there exist any records of  VA or private medical treatment relative to this claim that are not already in the claims file.  

The Veteran's VA medical provider provided a letter in March 2010, which appears to be addressed to the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C. 5103A(c)(1), VA was not obligated to obtain the supporting documents for the SSA disability benefits grant. The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the Veteran's claim."  Id. at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.   In the current matter, even if the Veteran had applied for and received an examination for his multiple sclerosis, such reports and records associated with that claim would not be pertinent to the present matter.  This claim turns on whether the Veteran had multiple sclerosis within seven years of his separation from service and whether multiple sclerosis is related to herbicide exposure.  Any examination provided in the adjudication of an SSA claim in 2010 would focus on the current diagnosis and severity of the disorder and thus would not be pertinent the current question of the possible presence of multiple sclerosis decades in the later 1960s and early 1970s.  Moreover, such an examination would not contain a discussion of the relationship between multiple sclerosis and herbicide exposure.  As such, the Board finds that any SSA records that may be available relating to a 2010 claim for SSA benefits would not be pertinent to this claim for VA benefits and need not be obtained before adjudication of the present claim.

In addition, the Veteran received VA medical examinations addressing the pertinent questions involved in this issue, most recently in March 2011, with an addendum from that examiner provided in November 2011.  That VA examination and addendum documented specific medical opinions pertinent to the issue on appeal.  As the RO/AMC has obtained an adequate VA examination and opinion and additional VA medical records, it has substantively complied with the development directed by the Board in the prior remands.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Veteran has been represented in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). The Veteran and his representative have not indicated there is any outstanding evidence relevant to this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

  
Service Connection Claim

The Veteran contends that he developed multiple sclerosis due to his Agent Orange exposure in service.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety days or more during a period of war, multiple sclerosis shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service, if manifest to a degree of 10 percent or more within seven years of service, unless there is affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. Multiple sclerosis is not among those diseases for which presumptive service connection is available. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute. 38 U.S.C.A. § 1116(b). The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease. If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination. The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary. See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See 75 Fed. Reg. 32,540 (June 8, 2010). Based on the NAS committee report, Veterans and Agent Orange: Update 2008, and the Secretary added additional disorders to the list of those for which the presumption of service connection is available. See 75 Fed. Reg. 52,303 (Aug. 31, 2010). Multiple sclerosis is not among those new diseases for which presumptive service connection is available. 

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis. When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's service personnel records document that he was stationed in Vietnam from July 1967 until July 1968.  The Veteran is therefore presumed to have been exposed to herbicides during service. 

VA outpatient records document a diagnosis of multiple sclerosis in 2004, as noted in a July 28, 2004 VA medical record. Prior to that diagnosis, private medical records documented various other diagnoses and possible symptoms.  A September 1999 record from Dr. A.O.R. showed a report of intermittent tremor of the left hand, which the examiner suspected was a benign familial tremor.  Dr. A.O.R. also noted that the Veteran did not have any other neurologic symptoms.  In a March 2000 private medical record, Dr. R.M. noted a complaint of muscle spasms and diagnosed the Veteran with myositis and left leg numbness and burning.

In an August 2005 statement, a VA neurologist reported that the Veteran's multiple sclerosis was diagnosed in 2003 and that its duration was unknown.  The VA medical provider noted that there was a possibility that he had multiple sclerosis while in the service, since it was a disease of very variable progression rate. The neurologist observed that the production of records showing neurological symptoms or findings from as early as available would increase the likelihood of this possibility, but that the Veteran could not produce such records. 

Thereafter, the Veteran underwent an April 2010 VA neurological examination.   The examiner diagnosed him with multiple sclerosis. The VA examiner opined that he not aware of any link between multiple sclerosis and Agent Orange.

The RO/AMC obtained another VA examination in March 2011.  The Veteran reported that in 2003 his wife had told him that he was looking like he was a drunk and that about a year later he was diagnosed with multiple sclerosis.  The examiner found him to have multiple sclerosis of late onset.  The examiner noted that the symptoms of multiple sclerosis had started between 2000 and 2003 and that the multiple sclerosis was not related to his military service.  The examiner also noted that as far as he knew, multiple sclerosis was not a complication of Agent Orange in Vietnam.

In a November 2011 addendum, the March 2011 VA examiner clarified his opinion.  The examiner noted that based on a review of the records, the Veteran's neurological symptoms would have started in 1992 and his diagnosis was made in 2004.  Additionally, the examiner found that the first symptoms of myopathy developed in 1999, and that these symptoms were found to have been induced by the Veteran's use of Lipitor.  The examiner then noted that multiple sclerosis is an auto-immune disorder and that the triggering event for the disorder is not known.  The examiner noted that the Veteran was discharged from service in 1969 and that the neurological complaint started years afterward, possibly in 1992.  The examiner thus found that he could not find any link between multiple sclerosis or myopathy and military service.

The Board concludes that service connection for multiple sclerosis is not warranted. Service connection on a direct basis is not warranted because the Veteran's disease first manifested after more than seven years following his service. Although VA physician J.G.S. noted, in the August 2005 letter, that it was possible that the Veteran had multiple sclerosis while in service, such a speculative opinion does not support the claim.  The award of benefits may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). The August 2005 statement that it was possible that the Veteran had multiple sclerosis while in service, is also an admission that it was possible that he may not have had such symptoms at that time. It expresses no more of an opinion as to the probability that multiple sclerosis existed at that time than would a statement that he "may or may not" have had the disorder at that time.  The Board can only find that the August 2005 statement is speculative and not probative to the question of probability.  It is thus not sufficient to support the claim. Thus there is no competent medical opinion of record holding that it is as likely as not that the Veteran's multiple sclerosis developed in service.  

The Veteran also contended that his disease is related to herbicide exposure during his Vietnam service. As a layperson, the Veteran does not possess the necessary knowledge of medical principles to make such a determination, and his assertions, standing alone, are not probative as to the etiology of his current medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A veteran is competent to provide evidence to establish when he  notices symptomatology beginning where symptoms are capable of lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran, however, does not contend that his symptoms manifested in service (or in the seven years thereafter) with continuity after service. 

The Board concludes that presumptive service connection for multiple sclerosis based on Agent Orange or herbicide exposure is not warranted. As previously noted, presumptive service connection is only found for disorders based on findings of the NAS and the Secretary.  In the present case, the Secretary has concluded that there is insufficient evidence of a positive association between the multiple sclerosis and herbicide exposure.  

Furthermore, the April 2010 and March 2011 VA examiners specifically found the Veteran's multiple sclerosis to not be due to service and/or Agent Orange exposure.  The April 2010 VA examiner noted that he was unaware of any link between multiple sclerosis and Agent Orange.  In a more probative and in depth opinion, the March 2011 VA examiner found that the Veteran's multiple sclerosis symptoms did not manifest until decades after his discharge from service.  The VA examiner found that it was not a complication of exposure to Agent Orange in Vietnam.  In the November 2011 VA examination addendum, the March 2011 examiner further explained that, based on the record, the first onset of neurological symptoms would have been in 1992.  Furthermore, the examiner could not find any link between the Veteran's multiple sclerosis and his military service.

The weight of the credible and probative evidence demonstrates that the Veteran's multiple sclerosis first manifested after more than seven years after his discharge from service and that the disorder is not related to any aspect of service, including herbicide exposure. As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection for multiple sclerosis, including as secondary to herbicide exposure, is denied.


[Continued on following page.]


ORDER

Entitlement to service connection for multiple sclerosis, including as due to herbicide exposure, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


